YORK, J.
In an information the defendants were jointly accused of the crime of robbery. By verdicts of the jury, they were each found guilty of robbery in the first degree. From the judgments of conviction, and from the order denying their motion for a new trial, they prosecute this appeal.
Appellants specify the following as errors on the part of the trial court by which they were prevented from having a fair trial:
“1. Error of the trial court in refusing certain instructions requested by the defendants and appellants, and giving certain instructions of its own motion.
“2. Error of the trial court in giving certain instructions requested by the People.
“3. Error of the trial court in the admission of certain evidence.
“4. Error of the trial court in denying defendants’ motion for a new trial.”
This case was argued at length by appellants’ attorney, and considering this argument, together with the arguments advanced in appellants’ opening brief—-the attorney stating that his oral argument would take the place of a closing brief—I am unable to find anything in any of the points advanced that really in my' opinion merits discussion.
There was direct evidence connecting the defendants with the robbery and the jury was correctly and fully instructed as to the law of the case, such instructions following forms approved by our Supreme Court. There is nothing in any of the propositions submitted by appellants that raises any real questions, except only one that would require this court to weigh the evidence.  Where there is direct evidence to sustain the conviction, and the jury is correctly instructed, this court is certainly without any power to consider the weight of the evidence.
The judgments and order are affirmed.
Houser, J., concurred in the judgment.